Citation Nr: 1218777	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother, and her spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1989 to August 1992, with subsequent periods of active duty for training and inactive duty training in the Army Reserve and Senior Reserve Officers' Training Corps (ROTC).

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a bilateral knee disorder, to include residuals of a bilateral knee injury. 

In May 2005, the Veteran testified before a Veterans Law Judge sitting at the RO.  

In December 2005 and August 2008, the Board remanded the appeal to the RO for additional development. 

In March 2011, the Board notified the Veteran that the Veterans Law Judge who conducted the May 2005 hearing was no longer employed by the Board, and that she had the opportunity to testify at another hearing if she wished.  The Veteran replied that she wished to appear at another hearing before a Veterans Law Judge at the RO.  Accordingly, in April 2011, the Board remanded the appeal to the RO to afford the Veteran a new hearing.

In March 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  At that time, she submitted additional evidence with a waiver of RO review.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to her knees in June 1995 during Advanced Camp as part of her training in the Senior ROTC program.

2.  Advanced Camp is considered active duty for training.  

3.  The Veteran's current bilateral chondromalacia patella is related to the injury she sustained during active duty for training.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  Similarly, although the Veteran raised the issue of noncompliance with a prior Board remand, see Stegall v. West, 11 Vet. App. 268, 271 (1998), given the favorable decision, the Board finds that the Veteran is not prejudiced by any such noncompliance.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that she injured her knees in June 1995 while participating in Senior ROTC Advanced Camp.

After a careful review of the record, the Board finds that service connection for bilateral chondromalacia patella is warranted.

The Veteran's service treatment records from her initial period of active service from August 1989 to August 1992 show complaints of right knee pain in January 1990 but no subsequent complaints, including during a June 1992 examination just two months prior to separation.

An Army Senior Reserve Officers' Training Corps Nonscholarship Cadet Contract, signed in September 1994, reflects the Veteran's consent to participate in the Army Senior ROTC Program.  It also shows that her education commenced in August 1994 and ends in May 1996.

An April 1995 letter from the Army reflects that the Veteran's Reserve unit was ordered to Fort Sill, Oklahoma, for annual training from July 7, 1995, to July 16, 1995.

A May 1995 letter from the Army reflects that the Veteran was ordered to Fort Lewis, Washington, to attend ROTC Advanced Camp and Cadet Troop Leadership Training from June 14, 1995, to July 25, 1995, pursuant to Army Regulation 145-1 (regulation prescribing policies and general procedures for administering the Senior ROTC program). 

A September 1996 letter from the Department of Labor Office of Workers' Compensation Programs references the Veteran's claim for benefits for an injury that occurred on June 25, 1995, characterized as arthralgia of the knees.  A copy of the letter was sent to the Army 2nd Region ROTC Cadet Command.

A January 1999 service treatment record reflects complaints of bilateral knee pain with a history of injury during ROTC Advanced Camp in July 1995.  Examination showed that the knees were within normal limits.  The diagnosis was of possible chondromalacia.

A March 1999 service treatment record reflects complaints of knee pain and a history of similar problems in 1995, at which time a diagnosis of patellofemoral syndrome was given.  Examination showed some crepitus with movement of the patella.  X-rays were negative.  The diagnosis was of probable chondromalacia.

A July 2001 report of the Medical Evaluation Board reflects a history of bilateral knee pain since an injury in 1995.

On her December 2004 claim for benefits, the Veteran asserted that she injured her knees on June 25, 1995, while taking part in ROTC Advanced Camp.  

On her August 2003 notice of disagreement, the Veteran added that the injury occurred at Fort Lewis, Washington, and that her knees have given her problems since that time.

During her May 2005 Board hearing, the Veteran testified that she had knee problems during basic training in 1989 but that she noticed a substantial change in her knees during ROTC training in 1995.  She also clarified that during 1995 she was a member of both the Reserve and ROTC.

A December 2007 VA examination report reflects a history of knee pain in 1989 during basic training with no complaints during the 1992 separation examination, increased pain during ROTC training in 1995, and in periods of service thereafter.  The examiner opined that the Veteran's chondromalacia patella is due to or a result of active duty as she had an extended tour of duty with service treatment records indicating treatment for knee pain diagnosed as retropatella syndrome or chondromalacia patella, which are synonymous.

In a January 2008 supplemental opinion, the examiner noted that the record shows a Workers' Compensation injury in June 1995 which was not during active duty.  The examiner then opined that the bilateral chondromalacia had its onset in 1995 from the Workers' Compensation injury when the Veteran was not on active duty and thus her knee complaints are not due to active duty service.

Private medical records dated through October 2009 reflect a diagnosis of bilateral chondromalacia.

During her March 2012 Board hearing, the Veteran testified that when she had reported her knee problems to her ROTC commander in 1995 she had been told to file a claim with the Office of Workers' Compensation.  She further testified that, although she had filed a claim, she had not pursued the claim.

Initially, the Board observes that the record fails to show, and the Veteran does not contend, that she developed a chronic disability of the knees during active duty service from August 1989 to August 1992.  In this regard, the service treatment records contain only one reference to knee pain - and that of only the right knee in January 1990 - and subsequent service and private medical records date the onset of her bilateral knee disability to an injury in 1995.  Moreover, during her May 2005 hearing, the Veteran indicated that, although she had knee problems during basic training in 1989, her disability really manifested during ROTC training in 1995.  

Turning to the Veteran's main argument, she contends that she injured her knees on June 25, 1995, during ROTC Advanced Camp at Fort Lewis.  As observed by the Board in the August 2008 remand, there is an ambiguity as to the Veteran's status during that time.  While an April 1995 letter from the Army indicates that she was ordered to Reserve training from July 7th to July 16th, a May 1995 letter from the Army indicates that she was ordered to ROTC Advanced Camp from June 14th to July 25th.  In this regard, the Veteran clarified during the May 2005 hearing that, although she was in both the Reserve and ROTC during 1995, she was participating in ROTC training when she injured her knees.  During her March 2012 hearing, she added that, when she had reported her knee problems to her ROTC commander, she had been told to file a Workers' Compensation claim.  The record shows that the Veteran did in fact file a Workers' Compensation claim for her knees due to an injury on June 25, 1995.  Moreover, the record indicates that the injury occurred during an ROTC activity, as indicated by the Office of Workers' Compensation's sending a copy of the acknowledgement letter to the ROTC Cadet Command.

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that she sustained an injury to her knees in June 1995 during Advanced Camp as part of her training in the Senior ROTC program.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  The Board must now determine the Veteran's duty status during the June 14, 1995, to July 25, 1995, Advanced Camp.

Active service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B) (West 2002).  Active duty for training includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  38 U.S.C.A. § 101(22)(D) (West 2002).

The Secretary of the military department concerned may prescribe and conduct practical military training, in addition to field training and practice cruises, and may require that some or all of the training prescribed must be completed by a member before the member is commissioned.  10 U.S.C. § 2109(a) (West 2002).

Advanced Camp is a mandatory training program that is required prior to commission.  Army Regulations 145-1, Sections 5.7, 5.8 (1996).  As the Advanced Camp must have been completed by the Veteran before she was commissioned and as it was for a period of more than four weeks, the Board finds that the Advanced Camp is considered active duty for training.  Thus, the Veteran was on active duty for training at the time of her injury.

The remaining question is whether the Veteran's current disability is related to the June 1995 injury during active duty for training.  When the December 2007 VA examiner believed that the Veteran's ROTC training in 1995 was considered active service, the examiner had opined that the chondromalacia patella was due to or a result of active service.  The examiner revised his opinion in January 2008 only when he was lead to believe that the Veteran sustained a Workers' Compensation injury in June 1995 outside of active service.  As determined above, the injury was sustained during active duty for training.  Thus, a competent medical opinion has already linked the Veteran's knee disability to the in-service injury.  Therefore, the Board finds that the Veteran's current bilateral chondromalacia patella is related to the injury she sustained during active duty for training.  Accordingly, service connection for bilateral chondromalacia patella is warranted.


ORDER

Service connection for bilateral chondromalacia patella is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


